Name: 92/622/ECSC: Commission Decision of 7 December 1992 concerning the conclusion on behalf of the European Coal and Steel Community of the Agreement in the form of exchanges of letters between the European Coal and Steel Community and the European Economic Community, of the one part, and the Republic of Hungary, of the other part, to extend the duration of the Interim Agreement signed between the Parties in Brussels on 16 December 1991
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Europe
 Date Published: 1992-12-31

 Avis juridique important|31992D062292/622/ECSC: Commission Decision of 7 December 1992 concerning the conclusion on behalf of the European Coal and Steel Community of the Agreement in the form of exchanges of letters between the European Coal and Steel Community and the European Economic Community, of the one part, and the Republic of Hungary, of the other part, to extend the duration of the Interim Agreement signed between the Parties in Brussels on 16 December 1991 Official Journal L 408 , 31/12/1992 P. 0018 - 0018 Finnish special edition: Chapter 11 Volume 20 P. 0178 Swedish special edition: Chapter 11 Volume 20 P. 0178 COMMISSION DECISION of 7 December 1992 concerning the conlusion on behalf of the European Coal and Steel Community of the Agreement in the form of exchanges of letters between the European Coal and Steel Community and the European Economic Community, of the one part, and the Republic of Hungary, of the other part, to extend the duration of the Interim Agreement signed between the Parties in Brussels on 16 December 1991 (92/622/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Whereas, pending the completion of the ratification procedure of the Europe Agreement signed in Brussels on 16 December 1991 it is necessary to extend, after 31 December 1992 the duration of the Interim Agreement, signed in Brussels on 16 December 1991, by concluding an Agreement in the form of exchanges of letter; Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of exchanges of letters concerning the extension after the 31 December 1992 of the duration of the Interim Agreement, signed in Brussels on 16 December 1991, between the European Coal and Steel Community and the European Economic Community of the one part and the Republic of Hungary of the other part, is hereby approved on behalf of the European Coal and Steel Community. The text of the Agreement is annexed to this Decision (1). Article 2 The President of the Commission is hereby authorized to designate the person who will sign the Agreement in order to bind the Commission. Done at Brussels, 7 December 1992. For the Council The President Jacques DELORS (1) See page 8 of this Official Journal.